Exhibit 10.05
 
EXECUTION VERSION
 
Second Amendment to Loan and Security Agreement
 
This Second Amendment to Loan and Security Agreement (this “Amendment”), dated
as of March 31, 2015, is among Amyris, Inc., a Delaware corporation (the
“Parent”), and each of its Subsidiaries that has delivered a Joinder Agreement
(as defined herein) (each a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors” and together with Parent, collectively, “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively, referred to as “Lender”) and Hercules
Technology Growth Capital, Inc., a Maryland corporation, in its capacity as
administrative agent for itself and the Lender (in such capacity, the “Agent”).
 
Recitals
 
A.Parent, Subsidiary Guarantors, Lender and Agent have previously entered into
that certain Loan and Security Agreement, dated as of March 29, 2014, as amended
by that certain First Amendment to Loan and Security Agreement dated as of June
12, 2014, (as further amended from time to time, the “Loan and Security
Agreement”), pursuant to which, among other things, Lender has provided a term
loan to Borrower in the aggregate amount of Thirty Million Dollars
($30,000,000).
 
B.Borrower has, among other things, requested that Lender provide an additional
Fifteen Million Dollar ($15,000,000) Term Loan.
 
C.In response to the request of Borrower, and in reliance upon the
representations made in support thereof, and the other terms and provisions of
this Amendment, the parties hereto desire to amend the Loan and Security
Agreement as set forth herein and on the terms and conditions contained herein.
 
Now, Therefore, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereto agree as follows:
 
1.Defined Terms.  Each capitalized term used but not otherwise defined herein
has the meaning ascribed thereto in the Loan and Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 
2.Amendments to Loan and Security Agreement.  Subject to the satisfaction of the
conditions precedent set forth in Section 3 of this Amendment and effective as
of the Second Amendment Effective Date (notwithstanding the date of execution of
this Amendment), the Loan and Security Agreement is hereby amended as follows:
 
(a)New definitions of “Second Amendment”, “Second Amendment Effective Date”,
“Subsequent Term Loan Advance”, “Subsequent Term Loan Advance Condition”,
“Subsequent Term Loan Availability Period”, “Subsequent Term Loan Facility”,
“Subsequent Term Loan Interest Rate”, and “Subsequent Term Loan Maturity Date”
are hereby inserted into Section 1 of the Loan and Security Agreement in
appropriate alphabetical order:
 
“Second Amendment” means that certain Second Amendment to Loan and Security
Agreement, dated as of March __, 2015, between Parent, the Subsidiary
Guarantors, Lender and Agent.  
 
“Second Amendment Effective Date” means the date specified in Section 3 of the
Second Amendment.
 
“Subsequent Term Loan Advance” is defined in Section 2.2(a) of this Agreement.
 
“Subsequent Term Loan Advance Condition” means the sale of Parent’s Common Stock
in a minimum amount to be determined by Agent in its discretion after
consultation with the Parent pursuant to the terms of the Common Stock Purchase
Agreement and Registration Rights Agreement entered into on or about February
24, 2015 between the Parent and Nomis Bay Ltd, to the extent such shares can be
sold (and in such amounts), under the terms of such agreements between the
Parent and Nomis Bay Ltd; provided, however, if shares of Common Stock are not
permitted to be sold thereunder, the Subsequent Term Loan Advance Condition will
not be satisfied.
 
“Subsequent Term Loan Availability Period” means the earlier to occur of (i)
Subsequent Term Loan Maturity Date and (ii) termination of the Subsequent Term
Loan Facility by Parent pursuant to the terms of this Agreement.   
 
Subsequent Term Loan Facility” means availability of the Subsequent Term Loan
Advances during the Subsequent Term Loan Availability Period.
 
“Subsequent Term Loan Interest Rate” means for any day a per annum rate of
interest equal to the greater of either (i) the prime rate as reported in The
Wall Street Journal plus 6.25% and (ii) 9.5%.
 
“Subsequent Term Loan Maturity Date” means, subject to the provisions hereof,
the earlier to occur of (i) March 31, 2016, (ii) the issuance by Parent of
Common Stock or other equity securities in an aggregate amount of Twenty Million
Dollars ($20,000,000) and (iii) the termination by Parent or Agent of the
Subsequent Term Loan Facility pursuant to the terms of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
(b)The definitions of “Term Loan Advance”, “Term Note” and “Threshold Amount”
set forth in Section 1 of the Loan and Security Agreement are each hereby
deleted in its entirety and the following are substituted therefor in
appropriate alphabetical order:
 
“Term Loan Advance” means any Loan funds advanced under this Agreement and
includes, without limitation, the Closing Date Term Loan Advance, the Additional
Term Loan Advance and the Subsequent Term Loan Advance.
 
“Term Note” means a Promissory Note in substantially the form of (i) Exhibit B
with respect to the Closing Date Term Loan Advance, (ii) Exhibit B-1 with
respect to the Additional Term Loan Advance, and (iii) Exhibit B-2 with respect
to the Subsequent Term Loan Advance.
 
“Threshold Amount” means an amount equal to fifty percent of the principal
amount of then outstanding Advances (other than Subsequent Term Loan Advances)
under this Agreement.
 
(c)Section 2.2 of the Loan and Security Agreement is hereby deleted in its
entirety and the following is substituted therefor:
 
2.2Term Loans.
 
(a)Advances.  Subject to the terms and conditions of this Agreement, Lender will
severally (and not jointly) make in an amount not to exceed its respective Term
Commitment, and (i) Borrower agrees to draw a Term Loan Advance of Twenty-Five
Million Dollars ($25,000,000) on the Closing Date (the “Closing Date Term Loan
Advance”), (ii) Borrower agrees to draw, subject to the effectiveness of the
First Amendment, a Term Loan Advance of Five Million Dollars ($5,000,000) on the
First Amendment Effective Date (the “Additional Term Loan Advance”) and (iii)
subject to the Subsequent Term Loan Advance Condition and the other terms of
this Agreement, Borrower may request Subsequent Term Loan Advances in an
aggregate amount up to Fifteen Million Dollars ($15,000,000) in minimum
increments of Five Million Dollars ($5,000,000) during the Subsequent Term Loan
Availability Period (such Advances, collectively, the “Subsequent Term Loan
Advance”).  Borrower may, subject to the other provisions hereof, cancel the
Subsequent Term Loan Facility at any time prior to June 30, 2015 (so long as it
has paid the Subsequent Term Loan Facility Fee) or upon the issuance by Parent
of Common Stock or other equity securities in an aggregate amount of Twenty
Million Dollars ($20,000,000).
 
(b) Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least one (1) Business Day before the
applicable Advance Date) to Agent.  Lender shall fund such Term Loan Advance in
the manner requested by the applicable Advance Request provided that each of the
conditions precedent to such Term Loan Advance is
 
 
-3-

--------------------------------------------------------------------------------

 
satisfied as of the Closing Date, the First Amendment Effective Date or the
Second Amendment Effective Date, as applicable.
 
(c)Interest.  The principal balance of the Closing Date Term Loan Advance shall
bear interest thereon from the Closing Date at the Closing Date Term Loan
Interest Rate based on a year consisting of 360 days, with interest computed
daily based on the actual number of days elapsed.  The principal balance of the
Additional Term Loan Advance shall bear interest thereon from the First
Amendment Effective Date at the Additional Term Loan Interest Rate based on a
year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed.  The principal balance of each Subsequent Term Loan
Advance shall bear interest thereon from the date of the related Subsequent Term
Loan Advance at the Subsequent Term Loan Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed.  The Closing Date Term Loan Interest Rate, the Additional Term
Loan Interest Rate and the Subsequent Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.
 
(d)Payment.  Borrower will pay interest on each Term Loan Advance on the first
Business Day of each month, beginning the month after the (i) Closing Date with
respect to the Closing Date Term Loan Advance, (ii) First Amendment Effective
Date with respect to the Additional Term Loan Advance and (iii) the related
Advance Date for each Subsequent Term Loan Advance.  Borrower shall repay the
aggregate principal balance of all Term Loan Advances (other than Subsequent
Term Loan Advances) that are outstanding on the day immediately preceding the
Amortization Date, in equal monthly installments of principal and interest
(mortgage style) beginning on the Amortization Date and continuing on the first
Business Day of each month thereafter until the Secured Obligations are
repaid.  The entire Term Loan Advance principal balance (other than for
Subsequent Term Loan Advances) and all accrued but unpaid interest hereunder,
shall be due and payable on Term Loan Maturity Date.  The entire Subsequent Term
Loan Advance principal balance and all accrued but unpaid interest related
thereto, shall be due and payable on Subsequent Term Loan Maturity
Date.  Borrower shall make all payments under this Agreement without setoff,
recoupment or deduction and regardless of any counterclaim or defense. Lender
will initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization on each payment date of all periodic obligations payable to Lender
under each Term Loan Advance.
 
(d)Section 2.6 of the Loan and Security Agreement is hereby deleted in its
entirety and the following is substituted therefor:
 
Section 2.6.  End of Term Charge.   With respect to the Closing Date Advance and
the Additional Term Loan Advance, on the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable, Borrower shall pay Lender a charge of $2,500,000 (the “Closing Date End
of Term Charge”).  With respect to the Subsequent Term Loan Advance, on the
earliest to occur of (i) the Subsequent Term Loan Maturity Date, (ii) the date
 
 
-4-

--------------------------------------------------------------------------------

 
that Borrower prepays the outstanding Secured Obligations, or (iii) the date
that the Secured Obligations become due and payable, Borrower shall pay Lender a
charge equal to Ten Percent (10%) of the aggregate amount of Subsequent Term
Loan Advances actually drawn hereunder (the “Subsequent End of Term
Charge”).  Notwithstanding the required payment date of such charges, (A)  the
Closing Date End of Term Charge shall be deemed earned by Lender as of the
Closing Date and (B) the Subsequent End of Term Charge shall be deemed earned by
Lender as of the Second Amendment Effective Date.
 
(d) A new Section 2.9 to the Loan and Security Agreement is inserted immediately
following Section 2.8 as follows:
 
Section 2.9.  Subsequent Term Loan Facility Fees.  Borrower shall pay to Agent
for the account of Lender a facility fee on April 1, 2015 in an amount equal to
Four Hundred and Fifty Thousand Dollars ($450,000) (the “Subsequent Term Loan
Facility Fee”).  Borrower shall pay to Agent for the account of Lender an amount
equal to Seven Hundred and Fifty Thousand Dollars ($750,000) on June 30, 2015
(the “June 30 Subsequent Term Loan Facility Fee”) in the event Borrower does not
pay in full any amounts drawn under the Subsequent Term Loan Facility plus all
other fees and expenses in relation thereto and terminate the Subsequent Term
Loan Facility prior to June 30, 2015.  Notwithstanding the required date of
payment of the fees set forth in this Section 2.9, the (A) Subsequent Term Loan
Facility Fee  shall be fully earned by Lender as of the Second Amendment
Effective Date and (B) the June 30 Subsequent Term Loan Facility Fee shall be
fully earned as of June 30, 2015 (but only in the event that Borrower does not
pay in full any amounts drawn under the Subsequent Term Loan Facility plus all
other fees and expenses in relation thereto and terminate the Subsequent Term
Loan Facility prior to such date).  For purposes of clarity, in the event that
the Borrower does not receive any Subsequent Term Loan Advances prior to June
30, 2015 and so long as it has paid the Subsequent Term Loan Facility Fee, the
Borrower may cancel the Subsequent Term Loan Facility prior to June 30, 2015
without paying the June 30 Subsequent Term Loan Facility Fee.  
 
 
-5-

--------------------------------------------------------------------------------

 
(e) A new Section 7.16 to the Loan and Security Agreement is inserted
immediately following Section 7.15 as follows:
 
Section 7.16. Minimum Cash Product Revenue.  Commencing with the fiscal quarter
in which Borrower requests a Subsequent Term Loan Advance, and continuing for
each fiscal quarter thereafter, Parent and its Subsidiaries shall have received
cash product revenue in a minimum amount of at least 80% of the projected cash
product revenue for such fiscal quarter.  For purposes of this Section 7.16,
cash product revenue and the related projections for any fiscal quarter shall be
determined based on the 2015/2016 Plans of the Parent, a copy of which was
provided to Agent on March 26, 2015.   
 
(f)Schedule 1.1 of the Loan and Security Agreement is hereby amended by deleting
the references to “$30,000,000” and substituting in each place “$45,000,000”
therefor.
 
(g)Exhibit 1 to this Amendment is hereby inserted as Exhibit B-2 of the Loan and
Security Agreement and shall, for all purposes, be the Exhibit B-2 referred to
therein.
 
3.Conditions to Effectiveness.  The provisions of this Amendment shall become
effective on the date, which date (if ever) shall be prior to March 31, 2015,
that all of the following conditions precedent have been satisfied (the “Second
Amendment Effective Date”):
 
(a)Agent shall have received a pdf copy of this Amendment, duly executed and
delivered by Parent and the Subsidiary Guarantor;
 
(b)Each of the representations and warranties of Borrower in Section 5 of this
Amendment shall be true, correct and accurate in all material respects as of the
Second Amendment Effective Date;
 
(c)No Material Adverse Effect has occurred;
 
(d)Agent shall have received  a secretary’s certificate certifying as to the
Borrower’s charter documents, authorizations and incumbency matters in form and
substance satisfactory to Agent;
 
(e)No Default or Event of Default exists under the Loan and Security Agreement
or any Loan Document;
 
(f)Borrower shall have paid to Agent’s counsel all legal fees and out-of-pocket
expenses incurred in connection with this Amendment; and
 
(g)All legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to Agent and its counsel.
 
 
-6-

--------------------------------------------------------------------------------

 
4.Conditions to Subsequent Term Loan Advances.  Borrower may not make any
Subsequent Term Loan Advance request until it has:
 
(a)received consents to the transactions contemplated by this Amendment from (i)
the counterparties to the agreements listed on Schedule 5.3 to the Loan and
Security Agreement and (ii) Total and Maxwell (Mauritius) Pte Ltd with respect
to certain covenants contained in the Company’s Tranche I Notes (as defined on
Schedule 5.14 of the Loan and Security Agreement) issued pursuant to that
certain Securities Purchase Agreement dated as of August 8, 2013, as amended on
October 16, 2013 and December 24, 2013, by and among the Company and the
investors party thereto;
 
(b) paid to Agent for the account of Lender the Subsequent Term Loan Facility
Fee; and
 
(c)caused to be delivered to Agent an opinion of counsel with respect to this
Amendment in form and substance satisfactory to Agent.
 
5. Representations, Warranties and Agreements.  Borrower hereby represents,
warrants and agrees in favor of Agent and Lender as follows:
 
(a)No Default or Event of Default has occurred and is continuing (or would
result from the amendment of the Loan and Security Agreement contemplated
hereby);
 
(b)The execution, delivery and performance by Borrower of this Amendment has
been duly authorized by all necessary corporate and/or other action and do not
and will not require any registration with, consent or approval of, notice to or
action by, any Person in order to be effective and enforceable.  Each of the
Loan and Security Agreement and the other Loan Documents to which Borrower is a
party constitutes and continues to constitute the legally, valid and binding
obligation of Borrower, in each case enforceable against Borrower  in accordance
with its terms;
 
(c)All of the representations and warranties of Borrower contained in the Loan
and Security Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof and will be true and correct on
the Second Amendment Effective Date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date);
 
(d)No Material Adverse Effect has occurred;
 
(e)Borrower is entering into this Amendment on the basis of such Person’s own
business judgment, without reliance upon Agent or Lender; and
 
(f)Borrower acknowledges and agrees that the execution and delivery by Agent and
Lender of this Amendment shall not be deemed to create a course of dealing or
otherwise obligate Agent or Lender to execute similar agreements under the same
or similar circumstances in the future.  Neither Agent nor Lender has any
obligation to Borrower or any other Person to further amend provisions of the
Loan and Security Agreement or the other Loan Documents.  Other than as
specifically contemplated hereby, all of the terms, covenants and provisions of
the Loan and Security Agreement (and the other Loan Documents) are and shall
remain in full force and effect.


 
 
-7-

--------------------------------------------------------------------------------

 
6.General Provisions.
 
(a)Upon the effectiveness of this Amendment, all references in the Loan and
Security Agreement and in the other Loan Documents to the Loan and Security
Agreement shall refer to the Loan and Security Agreement as modified
hereby.  This Amendment shall be deemed incorporated into, and a part of, the
Loan and Security Agreement.  This Amendment is a Related Document.  THIS
AMENDMENT IS EXPRESSLY SUBJECT TO THE PROVISIONS OF SECTION 11.8 (GOVERNING
LAW), SECTION 11.9 (CONSENT TO JURISDICTION AND VENUE) AND SECTION 11.10 (MUTUAL
WAIVER OF JURY TRIAL; JUDICIAL REFERENCE) OF THE LOAN AND SECURITY AGREEMENT,
WHICH PROVISIONS ARE INCORPORATED HEREIN AND MADE APPLICABLE HERETO BY THIS
REFERENCE.
 
(b)This Amendment is made pursuant to Section 11.3(b) and 11.7 of the Loan and
Security Agreement and shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns.  No
third party beneficiaries are intended in connection with this Amendment.
 
(c)This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
(d)Each provision of this Amendment shall be severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.
 
(e)Borrower shall promptly pay to Agent’s counsel all attorneys’ fees and
expenses incurred in connection with the preparation, negotiation and closing of
this Amendment.
 
(f)The appearing parties herein declare that all the terms and conditions of the
Loan and Security Agreement continue to remain, as herein amended, in full force
and effect and by these presents the appearing parties hereby ratify, reaffirm
and confirm all the terms and conditions of the Loan and Security Agreement and
further declare that it is their express intention that the transactions set
forth in this Amendment shall in no way, manner or form be construed or be
interpreted as an extinctive novation of any of the obligations and agreements
set forth in the Loan and Security Agreement.
 
[Document continues with signature pages.]


 
 
-8-

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be duly executed and delivered as of the date first
written above.
 
 

 
Parent:
           
Amyris, Inc.
                        By:
/s/ R Asadorian
      Print Name:
R. Asdorian
      Title:
CFO
 

 
 
Accepted in Palo Alto, California:
Agent:
           
Hercules Technology Growth Capital, Inc.
                        By:         Print Name:         Title:    

 

 
Lender:
           
Hercules Technology Growth Capital, Inc.
                    By:       Print Name:       Title:    



 
 
 

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be duly executed and delivered as of the date first
written above.



 
Parent:
           
Amyris, Inc.
                        By:         Print Name:         Title:
 
 




Accepted in Palo Alto, California:
Agent:
           
Hercules Technology Growth Capital, Inc.
                        By: /s/ Christine Fera       Print Name: Christine Fera
      Title: Director of Contract Originations  


 
Lender:
           
Hercules Technology Growth Capital, Inc.
                        By: /s/ Christine Fera       Print Name: Christine Fera
      Title: Director of Contract Originations  


 
 
-2-

--------------------------------------------------------------------------------

 
The undersigned Subsidiary Guarantor hereby acknowledges and consents (without
implying the need for any such consent) to the Second Amendment to Loan and
Security Agreement set forth above (the “Second Amendment”).  The undersigned
confirms that the guaranty set forth in Section 11.19 of the Loan and Security
Agreement and that all of the undersigned’s obligations thereunder remain in
full force and effect, without set-off, defense or counterclaim, and that the
obligations guaranteed thereunder include, without limitation, all amounts owing
in respect of the Loan and Security Agreement and the Notes, each modified by
the First Amendment to  Loan and Security Agreement, dated as of June 12, 2014
and the Second Amendment to Loan and Security Agreement dated as of March 31,
2015.
 

 
Subsidiary Guarantor:
           
Amyris Fuels, LLC
                        By: /s/ Nicholas Khadder       Print Name: Nicholas
Khadder       Title:
Secretary
 

 

 
 
-3-

--------------------------------------------------------------------------------

 
EXHIBIT 1 TO SECOND AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
EXHIBIT B-2 TO LOAN AND SECURITY AGREEMENT
 
SUBSEQUENT SECURED TERM PROMISSORY NOTE
 
$25,000,000
Advance Date:  [______]
 
Maturity Date: March 31, 2016  

 
FOR VALUE RECEIVED, Amyris, Inc., a Delaware corporation, for itself and each of
its Subsidiaries that has delivered a Joinder Agreement (the “Borrower”) hereby
promises to pay to the order of Hercules Technology Growth Capital, Inc., a
Maryland corporation or the holder of this Note (the “Lender”) at 400 Hamilton
Avenue, Suite 310, Palo Alto, CA 94301 or such other place of payment as the
holder of this Secured Term Promissory Note (this “Promissory Note”) may specify
from time to time in writing, in lawful money of the United States of America,
the principal amount of Twenty-Five Million Dollars ($25,000,000) or such other
principal amount as Lender has advanced to Borrower, together with interest at a
fixed rate equal to the greater of (a) the prime rate as reported in the Wall
Street Journal, and if not reported, then the prime rate next reported in the
Wall Street Journal, plus 6.25% per annum and (b) 9.5% per annum, in each case
based upon a year consisting of 360 days, with interest computed daily based on
the actual number of days in each month.  
 
This Promissory Note is a Term Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated
March 29, 2014, by and among Borrower, Hercules Technology Growth Capital, Inc.,
a Maryland corporation (the “Agent”) and the several banks and other financial
institutions or entities from time to time party thereto as lender (as the same
may from time to time be amended, modified or supplemented in accordance with
its terms, the “Loan Agreement”), and is entitled to the benefit and security of
the Loan Agreement and the other Loan Documents (as defined in the Loan
Agreement), to which reference is made for a statement of all of the terms and
conditions thereof.  All payments shall be made in accordance with the Loan
Agreement.  All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein.  An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.  
 
Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.  Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.
 
[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 
BORROWER FOR ITSELF AND
ON BEHALF OF THE SUBSIDIARIES
THAT HAVE DELIVERED A JOINDER
AGREEMENT:
 
 
 

  AMYRIS, INC.             By:       Name: John G. Melo     Title: President and
Chief Executive Officer  


 
 
 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------